Case 1:18-cv-07291-VSB-RWL Document 74-28 Filed 08/10/20 Page 1 of 9




                  EXHIBIT 27
                           Case 1:18-cv-07291-VSB-RWL Document 74-28 Filed 08/10/20 Page 2 of 9
Number       Caller   Created on    Customer Viewable Description
CC03295306   Bryan    24-Jul-2018   Inquiry regarding Avalon Holdings Corporation’s (AWX) Recent Stock VolumeAvalon Holdings Corporation (“Avalon” or
             Saksa    15:27:52      the “Company”) has 3,191,100 Class A shares issued and outstanding. Based on the Company’s knowledge, from the
                                    13D/13 G filings with the SEC (most recent filing was in February 2018), the only investors holding 5% or more of the
                                    Class A shares are:Ron Klingle – 170,417 shares – 5.3% percent of classAnil Nalluri – 719,234 share – 22.5% percent of
                                    classDimension Fund Advisors LP – 183,950 shares – 5.8% percent of classComprehensive Financial Planning – 459,007
                                    shares – 14.4% percent of classBacking out these 5% investors Class A shares, there are approximately 1.7 million shares
                                    left to trade. Through July 24, 2018, our total trading volume for the year was approximately 5.9 million shares. Based
                                    on the number of shares available to trade and the shares traded this year, this does not make sense.During 2018, there
                                    were four days with significant stock activity – May 10th - 630,400 shares traded, June 15th - 836,000 shares traded, July
                                    17th - 990,000 shares traded and July 24th – 1.9 million shares traded. On all four occasions, we have been in contact
                                    with the NYSE and stated we were not aware of anything that would cause this significant volume. No potential investor
                                    has contacted us regarding any stock purchase. Based on my conversation with Anil Nalluri (our largest Class A
                                    shareholder) on 7/23/18, he has not bought or sold any of his shares. In addition, there have been no material events
                                    regarding the Company that have not been disclosed through a public filing that would cause such activity. No members
                                    of management have bought or sold any shares of stock.The Company would like to know what is/was causing such large
                                    trading volume on those days.




                                                                                                                                             NYSE000076
                           Case 1:18-cv-07291-VSB-RWL Document 74-28 Filed 08/10/20 Page 3 of 9
Number       Caller   Created on    Customer Viewable Description
CC03343216            27-Jul-2018   Avalon AWX is being illegally manipulated by a fund in Bermuda. Why are you halting trading?
                      18:49:01




                                                                                                                                   NYSE000077
                           Case 1:18-cv-07291-VSB-RWL Document 74-28 Filed 08/10/20 Page 4 of 9
Number       Caller   Created on    Customer Viewable Description
CC03344602            28-Jul-2018   Hi
                      13:36:33
                                    Insider trading and manipulation is currently undergoing on AWX ticker by Guy Gentile aka mint broker. Based on the
                                    form 3 and 4 fillings for his last 3 pumps he has done this on AWX, MTSL and GBR. All have has massive pumps and
                                    dumped all the way back down when he sells. He has bought the entire float on all three stocks before driving the price
                                    all the way back down trapping shorts on the way up by creating unlimited borrows. And tradding longs on the way
                                    down , this is even more true on MTSL when he bought and dumped in the same day, $1-$6 and back to $1 in the same
                                    day by buying the entire float from a tiny float stock.

                                    I lost a total of $15,182.55 yesterday in this scam and will be pressing legal charges unless you can do anything to get my
                                    money back. You and the sec should be negating all trades made on this ticker these past 4 days. 1000's of people have
                                    blown up accounts due to this illegal activity.

                                    Below is a screenshot of proof of my loss.
                                    https://ibb.co/cbxNzT

                                    Below are screenshots of the 3 pumps
                                    AWX: https://ibb.co/dFErto
                                    GBR: https://ibb.co/eo2uDo
                                    MTSL: https://ibb.co/djDCzT

                                    The evidence of mintbrokers activity can be found here

                                    AWX:
                                    Form 3 so far. The dump will come with the form 4 after hes cashed in his scam.
                                    https://www.sec.gov/Archives/edgar/data/1061069/000174257618000007/xslF345X02/primary_doc.xml

                                    GBR:
                                    Form 3: https://www.sec.gov/Archives/edgar/data/105744/000174257618000002/xslF345X02/primary_doc.xml
                                    Form 4:
                                    1: https://www.sec.gov/Archives/edgar/data/105744/000174257618000003/xslF345X03/primary_doc.xml
                                    2: https://www.sec.gov/Archives/edgar/data/105744/000174257618000004/xslF345X03/primary_doc.xml

                                    MTSL: Where the original document for the first purchase is is no where to be found.
                                    Form 4: https://www.sec.gov/Archives/edgar/data/1025561/000174257618000005/xslF345X03/primary_doc.xml

                                    The idea is brilliant but is pure manipulation and is a massive scam. Buy the entire float or most of the float. Create a
                                    huge supply of easy to borrow shares. squeeze the shorts as there is not much of a float left, shorts cover creating a huge
                                    upside movement, downsize position then so it all again. At the end of it when the price is high enough after a few days
                                    dump the whole float on the market, crashing the stock.

                                    Can you please help me in recovering the loss in this illegal activity. Taking a loss is fine but having a stock go from $6-
                                    $19 within one hour is not. The stock even went from $6-$9 withing 16 minutes near end of day and gave no room for
                                                                                                                                                 NYSE000078
                       Case 1:18-cv-07291-VSB-RWL Document 74-28 Filed 08/10/20 Page 5 of 9
Number   Caller   Created on   Customer Viewable Description
                               error or hesitation in closing position.

                               You and the sec have done nothing. 2 prior pump and dumps and now this one which has been occurring for multiple
                               days and no investigation. I feel you need to rectify the loss with me and other victims in the crime.

                               I want to see an outcome. I will otherwise take legal proceedings and go to the press and gather other accounts from
                               victims to show how little has been done to help those scammed and to stop this happening in the past and future.

                               Regards




                                                                                                                                      NYSE000079
                           Case 1:18-cv-07291-VSB-RWL Document 74-28 Filed 08/10/20 Page 6 of 9
Number       Caller   Created on    Customer Viewable Description
CC03344607            28-Jul-2018   Hi
                      13:37:50      Insider trading and manipulation is currently undergoing on AWX ticker by Guy Gentile aka mint broker. Based on the
                                    form 3 and 4 fillings for his last 3 pumps he has done this on AWX, MTSL and GBR. All have has massive pumps and
                                    dumped all the way back down when he sells. He has bought the entire float on all three stocks before driving the price
                                    all the way back down trapping shorts on the way up by creating unlimited borrows. And tradding longs on the way
                                    down , this is even more true on MTSL when he bought and dumped in the same day, $1-$6 and back to $1 in the same
                                    day by buying the entire float from a tiny float stock.
                                    I lost a total of $15,182.55 yesterday in this scam and will be pressing legal charges unless you can do anything to get my
                                    money back. You and the sec should be negating all trades made on this ticker these past 4 days. 1000's of people have
                                    blown up accounts due to this illegal activity.
                                    Below is a screenshot of proof of my loss.
                                    https://ibb.co/cbxNzT
                                    Below are screenshots of the 3 pumps
                                    AWX: https://ibb.co/dFErto
                                    GBR: https://ibb.co/eo2uDo
                                    MTSL: https://ibb.co/djDCzT
                                    The evidence of mintbrokers activity can be found here
                                    AWX:
                                    Form 3 so far. The dump will come with the form 4 after hes cashed in his scam.
                                    https://www.sec.gov/Archives/edgar/data/1061069/000174257618000007/xslF345X02/primary_doc.xml
                                    GBR:
                                    Form 3: https://www.sec.gov/Archives/edgar/data/105744/000174257618000002/xslF345X02/primary_doc.xml
                                    Form 4:
                                    1: https://www.sec.gov/Archives/edgar/data/105744/000174257618000003/xslF345X03/primary_doc.xml
                                    2: https://www.sec.gov/Archives/edgar/data/105744/000174257618000004/xslF345X03/primary_doc.xml
                                    MTSL: Where the original document for the first purchase is is no where to be found.
                                    Form 4: https://www.sec.gov/Archives/edgar/data/1025561/000174257618000005/xslF345X03/primary_doc.xml
                                    The idea is brilliant but is pure manipulation and is a massive scam. Buy the entire float or most of the float. Create a
                                    huge supply of easy to borrow shares. squeeze the shorts as there is not much of a float left, shorts cover creating a huge
                                    upside movement, downsize position then so it all again. At the end of it when the price is high enough after a few days
                                    dump the whole float on the market, crashing the stock.
                                    Can you please help me in recovering the loss in this illegal activity. Taking a loss is fine but having a stock go from $6-
                                    $19 within one hour is not. The stock even went from $6-$9 withing 16 minutes near end of day and gave no room for
                                    error or hesitation in closing position.
                                    You and the sec have done nothing. 2 prior pump and dumps and now this one which has been occurring for multiple
                                    days and no investigation. I feel you need to rectify the loss with me and other victims in the crime.
                                    I want to see an outcome. I will otherwise take legal proceedings and go to the press and gather other accounts from
                                    victims to show how little has been done to help those scammed and to stop this happening in the past and future.
                                    Regards




                                                                                                                                               NYSE000080
                           Case 1:18-cv-07291-VSB-RWL Document 74-28 Filed 08/10/20 Page 7 of 9
Number       Caller   Created on    Customer Viewable Description
CC03344608            28-Jul-2018   Hi
                      13:38:16
                                    Insider trading and manipulation is currently undergoing on AWX ticker by Guy Gentile aka mint broker. Based on the
                                    form 3 and 4 fillings for his last 3 pumps he has done this on AWX, MTSL and GBR. All have has massive pumps and
                                    dumped all the way back down when he sells. He has bought the entire float on all three stocks before driving the price
                                    all the way back down trapping shorts on the way up by creating unlimited borrows. And tradding longs on the way
                                    down , this is even more true on MTSL when he bought and dumped in the same day, $1-$6 and back to $1 in the same
                                    day by buying the entire float from a tiny float stock.

                                    I lost a total of $15,182.55 yesterday in this scam and will be pressing legal charges unless you can do anything to get my
                                    money back. You and the sec should be negating all trades made on this ticker these past 4 days. 1000's of people have
                                    blown up accounts due to this illegal activity.

                                    Below is a screenshot of proof of my loss.
                                    https://ibb.co/cbxNzT

                                    Below are screenshots of the 3 pumps
                                    AWX: https://ibb.co/dFErto
                                    GBR: https://ibb.co/eo2uDo
                                    MTSL: https://ibb.co/djDCzT

                                    The evidence of mintbrokers activity can be found here

                                    AWX:
                                    Form 3 so far. The dump will come with the form 4 after hes cashed in his scam.
                                    https://www.sec.gov/Archives/edgar/data/1061069/000174257618000007/xslF345X02/primary_doc.xml

                                    GBR:
                                    Form 3: https://www.sec.gov/Archives/edgar/data/105744/000174257618000002/xslF345X02/primary_doc.xml
                                    Form 4:
                                    1: https://www.sec.gov/Archives/edgar/data/105744/000174257618000003/xslF345X03/primary_doc.xml
                                    2: https://www.sec.gov/Archives/edgar/data/105744/000174257618000004/xslF345X03/primary_doc.xml

                                    MTSL: Where the original document for the first purchase is is no where to be found.
                                    Form 4: https://www.sec.gov/Archives/edgar/data/1025561/000174257618000005/xslF345X03/primary_doc.xml

                                    The idea is brilliant but is pure manipulation and is a massive scam. Buy the entire float or most of the float. Create a
                                    huge supply of easy to borrow shares. squeeze the shorts as there is not much of a float left, shorts cover creating a huge
                                    upside movement, downsize position then so it all again. At the end of it when the price is high enough after a few days
                                    dump the whole float on the market, crashing the stock.

                                    Can you please help me in recovering the loss in this illegal activity. Taking a loss is fine but having a stock go from $6-
                                    $19 within one hour is not. The stock even went from $6-$9 withing 16 minutes near end of day and gave no room for
                                                                                                                                                 NYSE000081
                           Case 1:18-cv-07291-VSB-RWL Document 74-28 Filed 08/10/20 Page 8 of 9
Number       Caller   Created on    Customer Viewable Description
                                    error or hesitation in closing position.

                                    You and the sec have done nothing. 2 prior pump and dumps and now this one which has been occurring for multiple
                                    days and no investigation. I feel you need to rectify the loss with me and other victims in the crime.

                                    I want to see an outcome. I will otherwise take legal proceedings and go to the press and gather other accounts from
                                    victims to show how little has been done to help those scammed and to stop this happening in the past and future.

                                    Regards




CC03344704            28-Jul-2018   Hello,
                      18:10:57
                                    I am sure that I am not the first one to complain about this stock on your exchange AWX. My investigation leads me to
                                    believe that a manipulator Guy Gentile from Mint Brokers has taken control of the share float to manipulate the share
                                    price of the said security. Now he takes advantage of Pre Market and and Aftermarket light trading to manipulate this
                                    stock to his advantage. To have a stock move from two dollars to 18.70 in four days without any news is some feat quite
                                    extraordinary. I have been a trader for 12 years, never have I witnessed such a display of manipulation. On friday July
                                    27 from 3pm to 8 pm Mr. Gentile and his crew took the share price off the charts totally obliterating shorts like myself.
                                    In 12 years of trading I have had, this man wipes me out in one hour of official trading and 4 hours aftermarket. He has

                                                                                                                                             NYSE000082
                            Case 1:18-cv-07291-VSB-RWL Document 74-28 Filed 08/10/20 Page 9 of 9
Number       Caller    Created on    Customer Viewable Description
                                     previously manipulated GBR and MTSL the same exact way. Pumps and then Dumps. Now I have not covered my short
                                     yet, I am hoping my bank will give me the time to survive this incredibly manipulated pump. I will also report this to the
                                     SEC whistleblower program, I want this man stopped. I don't mind losing money in a fair market, but when I get
                                     whipped out in this fashion, I count on regulators to move and regulate the market. I thank you very much for looking
                                     into this matter, I hope this security gets halted pending an investigation.



CC04746513   Stephen   04-Dec-2018   Complaint forwarded from Jonathan Redwine: Miriam Tauber, lawyer for two American-listed companies (Avalon
             Larson    17:24:44      Holdings (AWX) and New Concept Energy (GBR)), compains of possible stock manipulation by entities owned or
                                     controlled by Guy Gentille, as alleged in complaint she field earlier in 2018 on behalf of her clients.

                                     Contact information:
                                     Miriam Tauber
                                     323-790-4881
                                     MiriamTauberLaw@gmail.com




                                                                                                                                               NYSE000083
